Grace, J.
(dissenting). The duties of the State Auditing Board, as *1175I believe, are to audit claims which are or may be chargeable against the state and.which are paid out of moneys in the state treasury. The expense incurred by the Compensation Bureau are paid out of a particular fund, the compensation fund, of which the State Treasurer is the custodian. The fund is accumulated by a premium to be paid by empolyers of the kinds and classes described in the Workmen’s Compensation Act.
The question here presented is whether the bills of the ordinary expense of conducting the Bureau must be audited by the State Auditing Board, or whether they should be audited by the Bureau, which is composed of three members appointed by the Governor for definite periods of time and the Commissioner of Agriculture and the Commissioner of Insurance.
Chap. 145, Laws of 1921, ¶ D, provides:
“The salaries and compensation of the members of the Bureau, of the secretary and all actuaries, accountants, inspectors, examiners, experts, clerks, physicians, stenographers and other assistants,' and all other expenses of the Bureau herein authorized including rent for offices of the Bureau, and the premium to be paid by the State Treasurer for the bond to be furnished by him, shall be audited and paid out of the workmen’s compensation fund and the appropriation herein made in the manner prescribed for similar expenditure in other departments or branches of the state service, provided, however, the same shall not exceed in any one year the sum of fifty-five thousand dollars ($55,000.00).”
It is my opinion that it was the intent of the legislature that such expenses should be audited and authentication required by the Bureau in the same way that charges against the state are audited and authentication required by the State Auditing Board in auditing the expenditures of the various departments or branches of the state’s service.